DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-2 and 4-18 in the reply filed on 23 May 2022 is acknowledged.  The traversal is on the ground(s) that no serious burden exists in examining all the pending claims.  This is not found persuasive because for purposes of the initial requirement, a serious burden on the Examiner may be prima facie shown if the Examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search (as defined in MPEP § 808.02).  The restriction requirement meets this requirement.  While that prima facie showing may be rebutted by appropriate showings or evidence by the Applicant, an unsupported statement by Applicant that no serious burden would exist in the examination of all pending claims does not qualify as an “appropriate showing” or “evidence”.  See MPEP § 803.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 23 May 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cahalen et al. (US 2017/0253008).
Considering claim 1, Cahalen teaches multi-layer coated articles (abstract) in applications such as electrical contacts, etc. (Paragraph 120).  The multilayered coating is deposited on a substrate and comprises 1st-4th metallic layers (Paragraph 14).  The first layer may be a nickel-tungsten alloy, etc. (Paragraph 20) with a nanocrystalline structure (Paragraph 21).  The third metallic layer may be a palladium alloy with a further metal (Paragraph 30) and may have a nanocrystalline microstructure (Paragraph 31).  
While not teaching a singular example of the instantly claimed article for electrical contact this would have been obvious to one of ordinary skill in the art in view of the teachings of Cahalen as this is considered a conventionally known combination of metal layer coatings of conventionally known alloys and one would have had a reasonable expectation of success.
Considering claim 2, in addition to the structure of the coated article as outlined in claim 1 above, Cahalen teaches where the coated article has a contact resistance of less than 10 mOhm (Paragraph 37).  The courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claims 4-5, Cahalen teaches where the multilayer coating may comprise a further strike layer optionally of Pd between the 1st and 2nd metallic layers (Paragraph 23) and this is considered a 3rd layer using the broadest reasonable interpretation as no particular configuration is claimed.  See MPEP 2111.01. 
Considering claims 6-7, Cahalen teaches a 4th layer optionally containing rhodium (Paragraph 34).
Considering claim 8, Cahalen teaches a copper substrate (Paragraph 16).
Considering claim 14, Cahalen does not expressly teach the claimed hardness.  However, Cahalen teaches a substantially identical nanocrystalline Pd-alloy coating as that which is claimed and disclosed.  As such, one would reasonably expect the coating of Cahalen to possess the claimed hardness as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 15, Cahalen teaches where the nanocrystalline grain size optionally of less than 10 nm (Paragraph 31).  See MPEP 2144.05.
Considering claim 16, Cahalen teaches where the nanocrystalline grain size optionally of greater than 5 nm (Paragraph 31).  See MPEP 2144.05.
Considering claim 18, Cahalen teaches where the second metal in the Pd alloy may be selected from Co, W, Sn, etc. (Paragraph 30). 

Claims 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cahalen et al. (US 2017/0253008) in view of Argibay et al. (US 10,763,000).
Considering claim 9, Cahalen teaches multi-layer coated articles used in applications such as electrical contacts, etc. comprising a Pd-alloy layer.  However, Cahalen does not teach the claimed content of the second metal.
In a related field of endeavor, Argibay teaches metal coatings with ultra-low wear for use in electrical contacts (abstract).  The coating has a nanocrystalline structure (Column 4 lines 36-37) and may comprise a binary alloy comprising solvent of Pd, etc. (Column 11 lines 7-14) and a solute of other metals (Column 11 lines 17-29).  The solute may comprise any useful amount, such as 1 at.% or greater or about 1-50 at.% (Column 11 lines 30-58).  While not expressly taught in weight percent, the open-ended range taught by Argibay overlaps that which is claimed.  See MPEP 2144.05.  The alloys display low wear rates, low friction, etc. (Column 1 lines 62-67).
As both Cahalen and Argibay teach nanocrystalline coatings used with electrical contacts they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Cahalen with the second metal content taught by Argibay as this is known to afford alloys with low ware rates and low friction and one would have had a reasonable expectation of success.
Considering claims 10-11, Argibay teaches where the solute metal content may be 1 at.% or greater (Column 11 lines 30-58).  While not expressly taught in weight percentages, this overlaps the claimed range by virtue of Argibay teaches “at least 1 at.%”.  See MPEP 2144.05.
Considering claims 12-13, Argibay teaches where the solute metal content may be 1 at.% or greater (Column 11 lines 30-58).  See MPEP 2144.05.
Considering claim 17, Argibay teaches where the solute may be Sb, Co, Rh, W, Sn,  etc. (Column 11 lines 17-29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cahalen et al. (US 2011/0008646) and Baskin et al. (US 2012/0328904) teach similar coating as that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784